Appeal from an order of a Special Term, Supreme Court, Ulster County, which denied a motion for summary judgment. In this action for specific performance of a contract for the sale of real property, plaintiff as purchaser relies on two written instruments subscribed by defendant Ward for compliance with section 259 of the Real Property Law. This section requires “some note or memorandum” of the contract to be subscribed by the party to be charged. The first memorandum recited the receipt from plaintiff of a deposit “on the purchase price of approximately three acres of land, the same situate southeasterly and to the real’ of existing buildings and beginning approximately 25 feet distant from the said buildings and being bounded on the stream line and running to the southeasterly and easterly bounds of the said property which is located on Route 212 in the Town of Woodstock, Ulster County, New York.” The price was fixed at $500 an acre. About a month later defendant Ward subscribed to another memorandum on the payment of an additional amount by plaintiff. This recited that the payment was received as “additional payment on the purchase price of my 2% acres as per contract of” the prior date. This later instrument, read with the first *851one to which it refers, sufficiently identified the land itself; and the quantum and price are definite enough to comply with the statute. Defendants’ motion for summary judgment was properly denied. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.